DETAILED ACTION
This action is responsive to the After Final consideration Program Request filed 03/15/2021 for application 15/855,760. 
Claims 1-20 are pending in the case.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
With respect to independent claims 1, 11, and 18, the prior art does not teach or suggest ‘the entire first single level cell block to the first multi level cell block; the entire second single level cell block to the second multi level cell block; a first portion of the third single level cell block to the first multi level cell block; and a second portion of the third single level cell block to the second multi level cell block, wherein the first portion and the second portion are different, the data copied from the first portion is appended to the first multi level cell block after the data copied from the entire first single level cell block as a result of the entire first single level cell block not filling the first multi level cell block, and the data copied from the second portion is appended to the second multi level cell block after the data copied from the entire second single level cell block as a result of the entire second single level cell block not filling the second multi level cell block.’
This limitation requires that a third SLC block is copied to a plurality of MLC blocks as a result of two MLC blocks from an earlier performed copy of 2 full SLC to 2 separate MLC blocks did not fill the respective MLC blocks.   Thus copying as a first step 2 full SLC to 2 separate MLC, 
As noted in the office action of 01/13/2021 Alhussien (US 9,933,963) teaches the concept of copying in-bound data to be written to storage first into a SLC and then into a MLC.  This concept is also disclosed in Yang 2018/0143877 para [0033], Doyle 2018/0121128 A1 para [0009], and Mucherla 2018/0285258 A1 para [0009].
Examiner is able to locate the concept of copying many SLC to a single MLC (the inverse of the third SLC a plurality of MCL (first and 2nd MLC claimed).  This concept sometimes is referred to as data folding as disclosed in  Agarwal US 2018/0217751 A1 para [0048] ‘the fold process involves taking the data from three SLC blocks 604 and writing them into one MLC block 606.’     Examiner does not consider the concept of many SLC to a single MLC as making obvious the concept of a single SLC to many MLC, given it is well know that multiple SLC may fit into a single MLC.
Examiner is able to locate the concept of a plurality of SLC to one or more MLC blocks in Yang (US 2017/0315908) in para [0020] ‘performing an internal copy to program the at least one multiple-level-cell block by sequentially reading and writing the groups of data and corresponding parity check codes from the SLC blocks to the multiple-level-cell block according to a storage order of the SLC blocks.’.   However this is not copying a third SLC “as a result of” the fact that earlier copies of complete SLC blocks to a plurality of MLC resulted in partially unfilled MLC blocks.
	Examiner is able to locate the concept of copying full SLC blocks to TLC blocks that will result in the TLC not being full (where TLC blocks are a form of MLC). in para Haratsch US  from SLC blocks to TLC blocks can be triggered by various conditions, e.g., when the SLC portion is full, or when the drive is idle. To optimize the performance for such movement, some TLC flash memory devices support internal copyback from SLC blocks to TLC blocks, usually within the same die. This saves the transfer to and from the controller buffer, and therefore greatly improves system performance.’   However, this does not discloses the concept that a single SLC is copied to multiple MLC as a result of the MLC target not being full following 2 separate copies of complete SLC to 2 separate MLC blocks.
	Examiner is able to locate the concept of copying portions of a single SLC to multiple MCL in Agarwal 2016/0092129 para [0004] ‘In order to address the need for improved performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells, such as in instances where a logical group size is less than the size in the SLC memory blocks, methods and systems are disclosed herein for moving only a part of data from SLC blocks into MLC blocks.’   However, this does not discloses the concept that a single SLC is copied to multiple MLC as a result of the MLC target not being full following 3 separate copies of complete SLC to 3 separate MLC blocks.    See also Yang US 2018/0143876 A1 para [0038].  Yang also does not discloses the concept that a single SLC is copied to multiple MLC as a result of the MLC target not being full following 2 separate copies of complete SLC to 2 separate MLC blocks.  
Thus independent claims 1, 11, and 18 and dependent claims 2,-10, 12-17, and 19-20 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138   
/William E. Baughman/Primary Examiner, Art Unit 2138